GARRETT, Judge.
AFFIRMED. We write to address the Carawan issue raised by the dissent. The trial judge’s five page Order Denying Motion for Post-Conviction Relief considered the following:
1. Appellant committed the crimes between March 9, 1987 and May 8, 1987;
2. On September 3, 1987, our Supreme Court decided Carawan (rehearing denied on December 10, 1987);
3. Carawan did not apply retroactively;
4. On July 1, 1988, section 775.021(4), Florida Statutes (1988 Supp.), became effective and superseded Carawan;
5. Section 775.021(4) reinstated the law in effect on the dates of appellant’s crimes; and
6. On September 8, 1988, appellant was sentenced.
We hold as did the trial judge that the then existing statutory law prevailed at sentencing, not Carawan.
Accordingly, appellant’s dual convictions and sentences are affirmed as each different crime required proof of an element not required by the other. Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).
GUNTHER, J., concurs.
ANSTEAD, J., dissents in part with opinion.